 1

 2

 3

 4

 5

 6

 7

 8                                 UNITED STATES DISTRICT COURT
                                  NORTHERN DISTRICT OF CALIFORNIA
 9
                                        OAKLAND DIVISION
10

11   STATE OF CALIFORNIA, et al.,                        Case No. 4:19-cv-00872-HSG
12                            Plaintiffs,                [PROPOSED] ORDER GRANTING
                                                         CONSENT MOTION OF FORMER U.S.
13                    vs.                                GOVERNMENT OFFICIALS FOR LEAVE
                                                         TO FILE MEMORANDUM AS AMICI
14   DONALD J. TRUMP, President of the                   CURIAE IN SUPPORT OF PLAINTIFFS’
     United States, in his official capacity, et al.,    MOTION FOR A PRELIMINARY
15                                                       INJUNCTION
                             Defendants.
16
17

18           Upon consideration of the motion of Former U.S. Government Officials for leave to file as
19   amici curiae in support of plaintiffs’ motion for a preliminary injunction, it is hereby ORDERED
20   that the motion is GRANTED. The Clerk is directed to file the Former U.S. Government
                                  Counsel
21   Officials’ amicus curiae brief on the docket in this matter.
22

23   Dated: __________
             5/13/2019                                  _________________________________
                                                        Judge Haywood S. Gilliam, Jr.
24                                                      UNITED STATES DISTRICT COURT JUDGE
25

26

27

28
       [PROPOSED] ORDER GRANTING CONSENT MOTION OF FORMER U.S. GOV’T OFFICIALS
                        FOR LEAVE TO FILE BRIEF AS AMICI CURIAE
                               CASE NO. 4:19-cv-00872-HSG
